Per Curiam,
We think the learned court below was right in strildng off' the mechanic’s claims in these three eases. Each claim was filed against an entire block of houses belonging to the same-owners, but separated from each other by public streets. One of said blocks contained ten three-story dwelling-houses and four two-story brick- dwelling-houses. Another block contained ten three-story brick dwelling-houses. The remaining block contained fourteen three-story brick dwelling-houses and four two-Q story brick dwelling-houses. The same bill of particulars was attached to each claim; “ the whole of said materials being-furnished for and about the erection and construction of forty-two dwelling-houses, erected by the said Hunter and Nock at Fifty-fifth and Jefferson streets.” The balance claimed by plaintiff, as shown by this account, was $2,242.17. This balance is apportioned between the three blocks of houses, and upon each house in each block was apportioned the sum which the plaintiff claims to be its share of the whole. We can find-no authority to sustain such a claim as this. On the contrary,, we think it clear that under Shultz v. Asay, 2 Pennypacker, 411, it cannot be sustained.
Judgment affirmed.